Title: To George Washington from Robert Morris, 25 March 1783
From: Morris, Robert
To: Washington, George


                        
                            
                            Dear Sir
                            Office of Finance 25th March 1783
                        
                        I have now before me your several Letters of the tenth twelfth and twentieth Instant. I heartily wish it were
                            in my Power to undertake for an Additional Months Pay to the Army but the State of the Finances will by no Means admit of
                                it. The Plan proposed by Mr Parker is otherwise unexceptionable and if any fortunate Change of
                            Affairs will enable me to do more I shall readily go into the Measures recommended.
                        I am very sorry that you should be put to the Trouble of the Application contained in yours of the
                            twentieth—In future I wish you to draw for your Household from the contingent Fund. The Paymaster can easily cause a
                            proper Account to be raised for the Purpose and it will go with other Details to the Pay Office so as to raise the
                            necessary Applications for Money without giving you any farther trouble than to grant Warrants as it may be wanted. The
                            Paymaster is already gone on to Camp so that if your Excellency will communicate to him this Arrangement he can take the
                            necessary subordinate Measures.
                        The kind Sentiments contained in your Letter of the tenth demand my grateful Acknowlegements. When I was
                            compelled to resign I made the express Exception of one Case that proper Funds should be provided and the implied Exception of another Case that offensive War should be carried on against us. Happily
                            the latter Case has not arrived but instead of it our Ardent Wishes for Peace have been realized. May Heaven grant to all our
                            Councils the Wisdom to improve this Event for the Honor and Advantage of our Country. With the most sincere Esteem I am my
                            dear Sir your most obedient Servant
                        
                            Robt Morris
                        
                    